November 14, 1923. The opinion of the Court was delivered by
The appellant states its case as follows:
"This action was brought to recover damages, actual and punitive, on account of the alleged negligent and willful failure to transmit and deliver a money transfer in the sum of $10 filed with the defendant at its Barnwell, S.C. office on the 28th day of December, 1921, by C.F. Baker, Jr., to be transmitted to Mrs. C. Baker, the respondent herein, at Atlanta, in the state of Georgia. *Page 538 
"The answer of the defendant was, first, a general denial; second, that the money transfer in suit was interstate commerce, and therefore, the liability of the defendant for punitive damages was to be determined and controlled by the Federal law to the exclusion of the state law; and, third, that the money transfer in question was interstate in its character, and therefore, there could be no recovery for mental anguish.
"It appears from the undisputed testimony that C.F. Baker, Jr., the stepson of the plaintiff, filed with the defendant at its Barnwell, S.C. office on the afternoon of the 28th of December, 1921, between 5 and 5:30 p. m., a money transfer in the sum of $10 to be transmitted to his stepmother in the city of Atlanta, Ga. At the same time he filed the following telegram:
"`Barnwell, S.C. 512 P. 28
"`Mrs. C. Baker, 62 Houston Street, Atlanta, Ga., Papa not expected to live, come. Am sending ten dollars. C.F. Baker, Jr.'"
"This telegram was delivered to the plaintiff, Mrs. C. Baker, between 5 and 5:30 p. m. the same day. The cipher message directing the payment of the money transfer was received in the Atlanta office at 4:45 p. m. (Central time.)
"The testimony is conflicting as to what occurred after receipt of the money transfer in Atlanta. Plaintiff testified that upon receipt of the message advising her that the money was being sent she went to the main office of the Western Union on Forsythe street and asked for the money. She was directed to a lady cashier, the manager of the department, who informed her that it was not there. She went back again that night and twice the next day endeavoring to get the money, and each time was informed that there was no money there for her. She informed the lady in the Atlanta office that she had no money and she depended on getting this money to go to Barnwell to see her dying husband. *Page 539 
"Miss J.A. Clark, a witness for the defendant, testified that she was in charge of the cashier's window in the Atlanta office and her hours were from 3 p. m. to 11 p. m. No one else in the Atlanta office handled or paid out money during those hours except herself. She had no recollection of Mrs. Baker ever having called for the money in question on the 28th of December or any other day. The code message, directing the payment of the money transfer, was received at the cashier's office at 5:12 p. m., Atlanta time, and if Mrs. Baker had come in after 5:12 she would have paid her the money.
"The plaintiff testified that, not being able to get the money, she appealed to the Salvation Army. She was given a ticket and left Atlanta on the night of the 29th, reaching Barnwell on the morning of the 30th — some three or four days prior to the death of her husband.
"Upon cross-examination plaintiff admitted that she and her husband had not lived together as husband and wife for something like two years; also she had known of his serious illness for six months prior to his death, but had made no effort to see him.
"Both the cause of action for actual and punitive damages was submitted to the jury, and they found a general verdict for the plaintiff for the sum of $700."
The appellant's propositions are:
I. "The defendant cannot be held liable for punitive damages under the circumstances of this case." There is evidence in the case that will sustain punitive damages. It should not be discussed, inasmuch as a new trial must be ordered.
II. There was absolutely no evidence that the corporation had participated in, or authorized, the alleged willful failure of the defendant's agents in the Atlanta office to pay over the money. The appellant requested his Honor to charge that punitive damages could not have been given unless the act was "authorized, participated in, or *Page 540 
ratified." There was evidence from which the jury might have inferred ratification.
III. "The Court erred in permitting the plaintiff to testify that she was humiliated and mortified by the alleged failure of the defendant to promptly pay the money transfer." This case was tried under the federal law, and, while the federal Courts have declared that mortification alone is not sufficient, we have not been referred to any holding that mortification is not an element of damages. This covers the third and fourth specifications of error.
IV. The last specification of error is: "If you find that an officer of the defendant company in Atlanta, Ga., received the money or authority to pay the money to the plaintiff and refused to deliver to the plaintiff upon her request or demand, then the defendant company is liable for punitive damages." This was error. There was nothing in the case to show that there was an officer of the defendant in Atlanta authorized to ratify the conduct of the Atlanta agents of the defendant.
The judgment is reversed.
MR. JUSTICE WATTS concurs.
MESSRS. JUSTICES MARION and COTHRAN concur in result.
MR. CHIEF JUSTICE GARY did not sit.
MR. JUSTICE COTHRAN: I concur in the result upon the ground that the eighth exception should be sustained.Johnson v. Tel. Co., 81 S.C. 235;62 S.E., 244; 17 L.R.A. (N.S.), 1002; 128 Am. St. Rep., 905.Hunter v. Tel. Co., 135 N.C. 458; 47 S.E., 745. Hancockv. Tel. Co., 137 N.C. 497; 49 S.E., 952; 69 L.R.A., 403; 17 C.J., 830. *Page 541